 In the Matter of GRACE LINE, INC., EMPLOYERandAMERICAN MER-CHANT MARINE STAFF OFFICERS' ASSOCIATION AFFILIATED WITH THRA. F. OF L., PETITIONERIn the Matterof GRACE LINE, INC., EMPLOYERa91dAMERICAN MER-CHANT MARINE STAFF OFFICERS' ASSOCIATION, INC., PETITIONERCases Nos. 2-R-7389 and 20-R-1132, respectivelySUPPLEMENTAL DECISIONORDERANDCERTIFICATION OF REPRESENTATIVESFebruary 25, 1918A mail election has been conducted in the above-entitled matterpursuant to the Direction of the National Labor Relations Board 1and in accordance with the Rules and Regulations of the Board.Uponthe conclusion of the election, Tallies of Ballots were furnished theparties.These Tallies show that in the pursers' unit there wereapproximately 92 eligible voters of whom 37 voted for the Petitioner,2 voted against the Petitioner, and 15 voted challenged ballots.In the Board's Decision and Direction of Elections, "chief or super-visory" pursers were included in the pursers' unit.Before the ballotswere opened and counted, the Employer challenged the ballots of thechief or supervisory pursers, and contended that such pursers must beexcluded in accordance with the Act, as amended. The 15 challengedballots were voted by such chief or supervisory pursers and 7 others didnot vote.Thereafter the Employer filed a Motion Re Exclusion FromUnit urging that such chief or supervisory pursers be excluded fromthe unit.The Petitioner opposes such exclusion.The Tally of Ballots shows that in the surgeons' unit there wereapproximately 11 eligible voters, of whom 2 voted against the Peti-tioner and none voted for it.The Petitioner has requested that its174 N L It B 174. as amended on September 4 and November17, 1947.76 N. L.R B . No. 50.361 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetitions be dismissed without prejudice with respect to the surgeons'unit.Upon the entire record in the case, the Board' makes the following :SUPPLEMENTAL FINDINGS OF FACTThe chief or supervisory pursers previously included in the pursers'unit must now be excluded in accordance with the Act, as amended.'Inasmuch as the Union's majority status, as established by the election,will not be affected by this exclusion, we shall amend the unit byeliminating therefrom the chief or supervisory pursers.We find that all pursers.and assistant pursers employed on vesselsowned and operated by the Employer, excluding chief or supervisorypursers, and excluding employees on all vessels operated by theEmployer as general agent for the United States Maritime Commis-sion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.The Petitioner has failed to secure a majority of the valid votes castin the surgeons' unit, as appears from the election results set forthabove.We shall, therefore, dismiss the petitions herein insofar asthey relate to the unit composed of sliips' surgeons.ORDERThe National Labor Relations Board hereby orders that the peti-tions for investigation and certification of representatives filed by thePetitioner herein in cases numbered 2-R-7389 and 20-R-1132, be, andthey hereby are, dismissed, insofar' as they relate to the establishmentof a unit composed of ships' surgeons.CERTIFICATION OF REPRESENTATIVESIT Is I umEBY CERTIFiED that American Merchant Marine Staff Officers'Association affiliated with the A. F. of L., has been designated andselected by a majority of the employees of Grace Line, Inc., in theunit hereinabove found appropriate, as their representative for thepurposes of collective bargaining, and that, pursuant to section 9 (a)of the Act, as amended, the said organization is the exclusive repre-sentative of all the employees in such unit for the purposes of collec-tive bargaining with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.Pursuant to the piovi,ions of Section 't (b) of the National Laboi Relations Act thrRoaid had detcgated 1',, povv(IS In conuecthou NNIth this casa to a iIII ee-man panel con.N.tingof the undersigned Poaid lli'mbeis [Houston, Murdock, and Gi,n I3]Iattcrof Baker]Ianafacturinq Co,75N L It 73 1012ltattei of Icnsnall andBh uce Conipas S.75 N I, It It Si)